Citation Nr: 0844866	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
file.  

In the July 2005 rating decision on appeal, the RO denied the 
claim for service connection for PTSD, finding that no new 
and material evidence had been received.  Regardless of the 
RO's decision, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

The issue of service connection for PTSD addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A March 2003 RO decision denied service connection for 
PTSD, finding that no new and material evidence had been 
received, as there was no evidence of a current diagnosis of 
PTSD.

2.  The evidence added to the record since the March 2003 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision that denied service connection 
for PTSD was not appealed and thus became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination finding that 
new and material evidence has been received and the claim for 
service connection for a left eye injury is reopened, no 
further discussion of VCAA compliance is needed at this time.  
The Board acknowledges that the February 2005 letter to the 
veteran concerning the VCAA did inform him of the information 
necessary to substantiate a claim based on the need for the 
submission of new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Pertinent Laws and Regulations

A March 2003 RO decision denied service connection for PTSD, 
finding that there was no evidence of a current diagnosis of 
PTSD.  The veteran did not appeal and the March 2003 RO 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the March 2003 RO 
decision included service treatment reports and service 
personnel records.  Service treatment records did not reflect 
any treatment for a psychiatric disorder to include PTSD, nor 
were there any findings of PTSD or a psychiatric disorder 
upon separation from service.  His report of separation from 
the Armed Forces (DD Form 214) indicated that he served in 
the 13th Coast Guard district during the Vietnam War although 
he had no active foreign or sea service at any time.  
Similarly, his service personnel records did not support a 
finding that he was involved in combat.

The new evidence of record submitted after the March 2003 RO 
decision includes the veteran's multiple statements, 
testimony presented in a November 2008 Travel Board hearing, 
VA outpatient treatment reports and private medical records.  
In both statements and testimony presented, the veteran 
claimed his in-service stressor resulted from his Coast Guard 
duties, responsibilities and assignments, in which he put 
bombs onto ships that sailed to Vietnam thereby resulting in 
stress and guilt.  He also testified that this stress and 
guilt was also felt by watching the coverage of the Vietnam 
War on television and working in close proximity to 
protesters of the war.  VA outpatient treatment reports from 
April 2005 to June 2005 and private medical records from May 
1997 to June 2006 reflect the veteran has been diagnosed with 
PTSD as well as generalized anxiety disorder, panic disorder, 
panic attacks, R/O (rule out) PTSD and depression.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's PTSD and relates to unestablished fact of a current 
diagnosis, current treatment for a PTSD and statements and 
testimony regarding in service stressors that are necessary 
to substantiate the veteran's claim for service connection 
for PTSD.  The evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
March 2003 RO decision, and furnishes a reasonable 
possibility of substantiating the appellant's claim for 
service connection for PTSD.  Therefore, the veteran's claim 
for service connection for a PTSD, is reopened.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for PTSD is reopened, and is granted to this 
extent only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to his claim for service connection for PTSD.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

As noted above, in statements and testimony presented 
throughout the duration of the appeal, the veteran claimed 
his in-service stressor resulted from his Coast Guard duties, 
responsibilities and assignments, in which he put bombs onto 
ships that sailed to Vietnam thereby resulting in stress and 
guilt.  He also reported that this stress and guilt was also 
felt by watching the coverage of the Vietnam War on 
television and working in close proximity to protesters of 
the war.  Finally, the veteran testified during the November 
2008 Travel Board hearing that Port Chicago, California, 
where he was stationed, experienced an explosion in 1944, 
which added to his stress.  

The veterans service personnel records do not support a 
finding that he was involved in combat and do not 
specifically reflect that the veteran's military occupational 
specialty (MOS) involved loading explosives/munitions onto 
freighter that was sent to Vietnam, although they do report 
he participated in Explosive Loading Supervisor School in 
Concord, California from July 1972 to August 1972.  Thus, 
upon remand the RO/AMC should attempt to confirm whether the 
veteran's in-service stressor can be verified by his MOS, 
such that he did participate in loading explosives/munitions 
onto ships headed to Vietnam.  

VA outpatient treatment reports from April 2005 to June 2005 
and private medical records from May 1997 to June 2006 
reflect the veteran has been diagnosed with PTSD as well as 
generalized anxiety disorder, panic disorder, panic attacks, 
R/O (rule out) PTSD and depression.  In a March 2003 private 
psychological evaluation, the veteran was diagnosed with 
having a "lighting up" of PTSD, secondary to his experience 
during the Vietnam era, possibly related to his cancer and 
also related to his traumatic early life.  As the record 
reflects the veteran was diagnosed with PTSD may be related 
to service but also indicates other stressors the Board finds 
that after an in-service stressor is verified, a VA 
examination is necessary to determine whether the veteran's 
PTSD is related to a verified in-service stressor.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is ordinarily required to notify the claimant and his/her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim, 
the information that VA will seek to provide and what 
information the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  The 
Board notes that although VCAA notice was provided in this 
case in February 2005, such notice included only a discussion 
of what evidence was considered new and material in order to 
reopen the claim for service connection for PTSD and did not 
address what evidence was necessary to substantiate a claim 
for PTSD.  Thus, on remand corrective notice should be 
provided, that also informs the veteran of the evidence 
needed to substantiate a claim for an increased rating and 
effective date therefore.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to his claim for service connection 
for PTSD, to include what evidence is 
necessary to establish a claim for PTSD in 
accordance with 38 C.F.R. §3.304(f).  

2.  The RO/AMC should ask the veteran to 
provide the names and addresses of all 
medical care providers, VA and non-VA, from 
whom he has received treatment for PTSD 
since the last date of treatment in June 
2005.  After securing any necessary 
release, copies of such records should be 
requested, including any treatment records 
from the VA Walla Walla, Washington 
healthcare system.

3.  The RO/AMC should ask the veteran to 
provide additional information of his unit 
number, unit assignment, his specific MOS, 
and the approximate time, within a 90 day 
window period, in which he was involved 
with loading explosives/munitions onto 
ships during his active service in order to 
corroborate his account of loading 
explosives on ships that traveled to 
Vietnam.

4.  The RO/AMC should attempt to verify 
the veteran's unit number, unit 
assignment, MOS and his involvement, if 
any, in loading explosives/munitions onto 
ships during his active service.  

5.  If an in-service stressor is verified, 
the RO/AMC should then schedule the 
veteran for a VA psychiatric examination 
to determine the current nature of the 
veteran's PTSD.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination, to include a review of the 
March 2003 private psychological 
evaluation.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any psychiatric 
disorders found.  Following review of the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that a current psychiatric disorder, to 
include PTSD, is related to any incident 
of the veteran's active duty service.  A 
rationale for the opinion should be 
provided.

6.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


